350 So.2d 1141 (1977)
Rene GARCIA and Adrienne Garcia, His Wife, Appellants,
v.
MID-FLORIDA HAULING, INC., a Corporation, and Wilson Sawyer, Appellee.
No. FF-412.
District Court of Appeal of Florida, First District.
October 24, 1977.
John F. Roscow, III, of Scruggs, Carmichael, Long, Tomlinson, Roscow, Pridgeon, Helpling & Young, Gainesville, for appellants.
Toby S. Monaco, of Dell, Graham, Willcox, Barber, Ryals & Henderson, Gainesville, for appellee.
SMITH, Judge.
Appellants have not produced any agreement or shown any relationship between Mid-Florida and appellee Sawyer suggesting Mid-Florida would indemnify Sawyer for damages resulting from his negligent acts. Nor have appellants properly invoked the dangerous instrumentality doctrine. A trailer is not a dangerous instrumentality, and appellants have not shown Mid-Florida exercised ownership or dominion over the tractor.
AFFIRMED.
MILLS, Acting C.J., and ERVIN, J., concur.